Citation Nr: 0013685	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  94-26 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees.

2.  Entitlement to service connection for a left arm 
disorder.

3.  Entitlement to an increased rating for recurrent 
dislocation of the right shoulder, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased (compensable) rating for 
hearing loss of the left ear.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability.

6.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate. 

7.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment 
therefor.

8.  Entitlement to financial assistance in acquiring 
specially adapted housing or special home adaptations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in October 
1991 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, denying the veteran's 
claims for service connection for degenerative joint disease 
of the knees and a left arm disorder, among others.  The 
veteran by a notice of disagreement filed later in October 
1991 initiated an appeal of the above-noted action, and by 
further rating action in March 1992, the RO denied the 
veteran's claims of entitlement to service connection for 
residuals of a cerebrovascular accident and injuries to the 
head and neck, as well as entitlement to increased ratings 
for a right shoulder disability and hearing loss of the left 
ear, special monthly compensation, a total disability rating 
for compensation based on individual unemployability (TDIU), 
financial assistance for the purchase of an automobile or 
other conveyance and/or adaptive equipment therefor, and 
financial assistance in acquiring specially adapted housing 
or special home adaptations.  

Pursuant to his request, the veteran was afforded an RO 
hearing in November 1992 for the purpose of providing 
testimony in support of his claims for service connection for 
knee and left arm disorders, and he asked that the hearing 
transcript be utilized as a notice of disagreement as to the 
March 1992 denials effected by the RO.  At that hearing, he 
also raised issues as to his entitlement to VA nonservice-
connected disability pension benefits, special monthly 
pension, and benefits under 38 U.S.C.A. § 1151 for a kidney 
disorder, none of which is herein at issue.

By decision of the RO's hearing officer in January 1993, 
those issues referenced above as having been denied by RO 
action in October 1991 and March 1992, were again denied.  
The RO in rating action of June 1993 continued and confirmed 
the actions taken in March 1992, but failed to address the 
issues of the veteran's entitlement to service connection for 
residuals of a cerebrovascular accident and back and neck 
injuries either within such rating decision or in a 
supplemental statement of the case furnished to the veteran 
in July 1993.  Further action is warranted regarding the 
noted claims which remain pending, as addressed in the Remand 
portion of this document.

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
filed by the veteran in July 1993, a request for a hearing 
before the Board, sitting at the RO, was made.  In the period 
of time before the veteran was afforded such hearing, the RO 
in rating action in October 1994 granted entitlement of the 
veteran to VA nonservice-connected pension benefits and 
special monthly pension on the basis of the need for aid and 
assistance.  The case was thereafter transferred to the Board 
for review, and the Board in April 1996 remanded the matter 
to the RO so that the veteran could be afforded a travel 
board hearing.  While in remand status, the RO by further 
rating action in November 1998 granted entitlement to 
benefits under 38 U.S.C.A. § 1151 for a left ureteral 
stricture, secondary to radiation fibrosis, and a 30 percent 
schedular evaluation was assigned therefor, effective from 
November 1992.  The requested travel board hearing was 
conducted at the RO in July 1999, following which the case 
was received at the Board in December 1999. 

It is evident that, during the course of the hearing held in 
July 1999, the veteran through his representative set forth 
allegations with respect to his entitlement to service 
connection for hearing loss of the right ear.  The issue of 
the veteran's entitlement to service connection for defective 
hearing was initially addressed by the RO in October 1967, at 
which time only service connection for hearing loss of the 
left ear was established.  Notice was not then provided to 
the veteran as to any denial of service connection for 
hearing loss of the right ear.  Based on the foregoing, the 
veteran's original claim for service connection for hearing 
loss of the right ear is referred to the RO for appropriate 
consideration.


REMAND

At the Board hearing held in July 1999, the veteran offered 
testimony that, in the years following his disability 
retirement from the United States Army, he was treated 
extensively for knee and left arm disorders at service 
department installations referred to as Fort McArthur in San 
Pedro and the United States Naval Hospital in Long Beach, 
California, records of which are not now on file.  When VA is 
put on notice that relevant evidence may exist or could be 
obtained, that, if true, would render the claim plausible, VA 
has a duty to notify the veteran of the evidence needed to 
complete a submitted benefits application.  McKnight v. 
Gober, 131 F.3d 1483, 1485 (1997) (per curiam); see also 
38 U.S.C.A. § 5103(a) (West 1991).  The veteran testified as 
well that at least a portion of those records were hand 
carried by himself to the VA Medical Center (VAMC) in Long 
Beach, California, when the service department facilities 
were closed and treatment was initiated at a nearby VA 
facility.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992) (certain records are deemed to be within the 
constructive possession of VA although not actually within 
the claims folder).  Also set forth by the veteran was that 
he had been in receipt of disability benefits from the Social 
Security Administration for some time, although records 
relating to any such award of benefits are likewise absent 
from his claims folder.  

Regarding the claims for increase for a right shoulder 
disorder and hearing loss of the left ear herein at issue, 
the record reflects that the veteran was last afforded a VA 
medical examination in November 1991.  Notation is made that 
findings from the November 1991 examination were lacking as 
to pain and functional loss of the right shoulder caused by 
incoordination, weakness, and the like.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Since that time, he has alleged that each disability has 
become more pronounced, and in light of the foregoing, 
further medical input as to the current nature and severity 
of the disabilities in question is deemed advisable.  
Moreover, that portion of the VA's Schedule for Rating 
Disabilities pertaining to the evaluation of ear disorders, 
including hearing loss, was revised as of June 10, 1999, see 
64 Fed. Reg. 25202, 25206 (1999), but it is apparent that the 
RO has not been afforded the opportunity of initially rating 
the veteran's hearing loss under the revised regulations.  
See Fischer v. West, 11 Vet. App. 121, 123 (1998).  Updated 
medical findings would also assist the Board in determining 
the veteran's entitlement to special monthly compensation and 
to a TDIU.

The veteran's representative at the July 1999 hearing also 
correctly pointed out that the RO had failed to readjudicate 
the veteran's TDIU claim following its grant of § 1151 
benefits for a left ureteral stricture in November 1998.  In 
view of that fact, and inasmuch as pending claims for service 
connection and increased ratings may ultimately affect the 
disposition of the TDIU claim, as well as the claims for 
financial assistance in the purchase of an automobile or 
other conveyance and/or adaptive equipment therefor and 
financial assistance in acquiring specially adapted housing 
or special home adaptations, further adjudicatory action may 
be in order as to each.

As indicated in the Introduction, the veteran has pending 
claims for entitlement to service connection for residuals of 
a cerebrovascular accident, as well as for residuals of head 
and neck injuries.  Such claims were denied by the RO in 
March 1992, following which the veteran tendered a notice of 
disagreement as to each such issue during the course of an RO 
hearing in November 1992.  A statement of the case was not 
thereafter afforded the veteran as to those issues, and as 
his claims therefor remain pending, such must be remanded to 
the RO for those actions outlined in 38 C.F.R. § 19.29 
(1999).  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, in light of the noted concerns, this matter is 
REMANDED to the RO for the following:

1.  The RO should inform the veteran in 
writing of his right to submit additional 
evidence on any matter herein remanded by 
the Board to the RO.  The RO should also 
advise the veteran of the need to submit 
copies of those records of treatment 
compiled during post-service years at 
Fort McArthur at San Pedro and at the 
United States Naval Hospital in Long 
Beach, California.  To the extent that 
some or all of those records are within 
the possession of VA or any Federal 
records repository, the RO should conduct 
a search of its files and those of the 
VAMC in Long Beach, California, and any 
Federal records repository to which those 
records may have been forwarded, in order 
to locate those records.  In addition, 
the RO should obtain any and all records 
of treatment compiled at the VAMC Long 
Beach, California, which are not already 
on file.  Once obtained, such records 
should be associated with the veteran's 
claims folder.

2.  The Social Security Administration 
should be requested to furnish all 
medical records and any administrative 
decision pertaining to the veteran's 
grant of disability benefits.

3.  The RO should take all appropriate 
actions pursuant to 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case, with respect to the denials of 
entitlement to service connection for 
residuals of a cerebrovascular accident 
and residuals of head and neck injuries 
effected in March 1992.  The veteran 
should also be informed of the need to 
submit a timely substantive appeal if he 
wishes to perfect his appeal as to those 
issues.

4.  Thereafter, veteran should be 
afforded a VA orthopedic examination for 
the purpose of determining the nature and 
severity of his service-connected right 
shoulder disorder.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  
Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing, including X-rays, 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.

(a)  The orthopedic examiner should 
be asked to describe the condition 
of the veteran's right shoulder and 
indicate whether there are any 
findings of ankylosis of the 
scapulohumeral articulation, 
limitation of motion of the right 
arm and shoulder, impairment of the 
humerus (inclusive of loss of the 
head of the humerus or flail 
shoulder, nonunion or false flail 
joint, fibrous union, recurrent 
dislocation of the humerus at the 
scapulohumeral joint with either 
frequent episodes and guarding of 
all arm movements or infrequent 
episodes and guarding of movement 
only at the shoulder level), 
malunion with either marked or 
moderate deformity, dislocation of 
the clavicle or scapula, nonunion of 
the clavicle or scapula with or 
without loss of movement, and 
malunion of the clavicle or scapula.  
If any of the foregoing is present, 
the degree to which any item is 
shown must be fully articulated.  
Range of motion of the right 
shoulder and arm should be expressed 
in degrees.

(b)  The orthopedic examiner must 
also determine whether the right 
shoulder exhibits weakened movement, 
excess fatigability or 
incoordination attributable to the 
service-connected disability, and, 
if feasible, any determination 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability or 
incoordination.

(c)  The orthopedic examiner should 
be asked to express an opinion as to 
the presence or absence of objective 
signs of pain of the right shoulder 
and whether right shoulder pain, if 
any, could significantly limit 
functional ability during flare-ups 
or when the affected part is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

(d)  The examiner is asked to 
specify the degree, if any, that the 
veteran's service-connected right 
shoulder disorder might adversely 
affect his ability to obtain or 
maintain employment.

(e)  If the examiner is unable to 
render any opinion requested, it 
should be so indicated on the record 
and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based should be 
set forth for the record.

5.  The veteran should also be afforded a 
VA audiological examination to assess his 
service-connected hearing loss of the 
left ear, as well as VA examinations to 
assess entitlement to aid and 
attendance/housebound benefits based on 
service connected disabilities, as well 
as the veteran's entitlement to a total 
disability rating based on individual 
unemployability due to service connected 
disabilities.  The claims folder must be 
made available to each examiner for 
review prior to any examination.  Such 
examinations are to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.

6.  Upon the completion of the requested 
development, the RO should then 
readjudicate the veteran's claims for 
service connection for degenerative joint 
disease of the knees and a left arm 
disorder, increased ratings for recurrent 
dislocation of the right shoulder and 
hearing loss of the left ear, special 
monthly compensation based on aid and 
attendance/housebound criteria, a TDIU, 
financial assistance for the purchase of 
an automobile or other conveyance and/or 
adaptive equipment therefor, and 
financial assistance in acquiring 
specially adapted housing or special home 
adaptations, based on the all the 
evidence of record and all governing 
legal authority, including the revised 
regulations for the rating of hearing 
loss.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case 
setting forth the revised regulations for 
the rating of hearing loss and afforded a 
reasonable period for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
		(Continued on Next Page)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




